In the

United States Court of Appeals
               For the Seventh Circuit

No. 09-3076

T AMIKA JONES,
                                                 Plaintiff-Appellant,
                                  v.

R ES-C ARE, INCORPORATED and
S HANE McF ALL,

                                              Defendants-Appellees.


             Appeal from the United States District Court
      for the Southern District of Indiana, Indianapolis Division.
             No. 07 CV 845—William T. Lawrence, Judge.



      A RGUED M ARCH 31, 2010—D ECIDED JULY 16, 2010




  Before M ANION and W ILLIAMS, Circuit Judges, and
D ARRAH, District Judge. 
  D ARRAH, District Judge. Tamika Jones filed suit against
her employer, Res-Care, Inc., and another Res-Care em-
ployee, Shane McFall, in the United States District Court



  Honorable John W. Darrah, United States District Judge for
the Northern District of Illinois, is sitting by designation.
2                                              No. 09-3076

for the Southern District of Indiana. Jones alleged dis-
crimination because of race and retaliation under
Title VII of the Civil Rights Act of 1964. Jones also
brought claims under state law for slander per se,
negligent supervision and vicarious liability under the
doctrine of respondeat superior. On July 21, 2009, the
district court granted Defendants’ motion for summary
judgment on all claims.


                    BACKGROUND
  Jones is an African-American female who was thirty-two
years old at the commencement of this suit. Jones was
hired by Res-Care on February 19, 2001, to work in its
facility in Indianapolis, Indiana. Jones’s initial posi-
tion was “program director.” On January 20, 2003,
Jones transferred positions, becoming a “scheduler.” On
September 20, 2004, Jones transferred positions again,
becoming a Human Resources Representative.
  Jones claimed that her job responsibilities increased
substantially with each of these transfers and that, at the
time, she considered both moves promotions. However,
Jones’s compensation did not increase. Jones points to
several Caucasian Res-Care employees who did receive
pay increases upon being transferred to positions with
greater responsibilities. Jones, after taking on added job
responsibilities, requested a pay increase from McFall,
the Executive Director of the Indianapolis facility; but
McFall refused.
 Jones claimed that when McFall was Executive
Director, Caucasian employees in the Human Resources
No. 09-3076                                               3

Department were treated more favorably than African-
American employees. Jones was required to submit a
Paid-Time-Off request (“PTO”) to receive time off;
whereas, non-African-American employees took paid
vacation time without being required to submit a PTO.
McFall also denied Jones’s request for tuition reimburse-
ment for a course she took in managing business infor-
mation systems, despite having approved tuition reim-
bursement requests from non-African-American em-
ployees.
  Before McFall became Executive Director at the Indi-
anapolis facility in April 2005, he was Executive Director
of Res-Care’s facility in Sheridan, Indiana. When McFall
left Sheridan to come to Indianapolis, Jones applied for
the Sheridan Executive Director position. Of the four
applicants for the position, Jones was the only African-
American. As part of the application process, Jones in-
terviewed with McFall. Jones claimed that, rather
than engage in substantive discussions about the job,
McFall made several comments suggesting that Jones
would not be a good fit for the Sheridan position
because of her race. Jones was not hired for the
Sheridan position.
  In November 2005, Jones applied for the position of
Director of Human Resources at the Indianapolis facil-
ity. Jones had acted as Interim Director of Human Re-
sources on two prior occasions and had received training
for the position from the outgoing Director. McFall con-
ducted what Jones calls a pro-forma interview with
Jones but hired a Caucasian, Janice Neefe, for the position.
4                                               No. 09-3076

  Around June 2006, the position of Director of Sup-
ported Living became vacant. Jones claimed to have told
McFall that she was interested in the position. McFall
allegedly made it clear to Jones that she would not be
hired for the position because she was not on his team.
McFall hired a Caucasian individual for the position.
  On August 11, 2006, Jones filed her first charge of
discrimination with the Equal Employment Opportunity
Commission (“EEOC”). Jones cited, among other alleged
instances of discrimination on the basis of race, the
failure to promote Jones to Human Resources Director
and disparate treatment with respect to tuition reim-
bursement.
  On September 7, 2007, Neefe gave Jones a written
memorandum stating that if Jones varied her schedule
by more than fifteen minutes per day, she was required
to confirm the requested variation with Neefe. Neefe
took this action because Jones’s unauthorized schedule
variations vastly exceeded those of any other employee
that Neefe supervised.
  In 2007, Jones requested time off for her wedding
and honeymoon. Jones indicated that she would need
two weeks off at some point in late September to mid-
October but that she did not know the exact dates due
to the uncertainty of her fiancé ’s schedule. The request
was approved by Neefe. Jones took the time off; but
because of changes to her husband’s military schedule,
Jones arrived back at work three days early. Neefe con-
sidered Jones’s early return a violation of Neefe’s instruc-
tion that Jones could not vary her schedule by more
No. 09-3076                                             5

than fifteen minutes per day. As a result of her early
return, Jones received a corrective action.
  In May 2005, Res-Care conducted an internal inves-
tigation of the Indianapolis facility employees due to
allegations of embezzlement. During the investigation,
McFall learned that Jones had signed for some employee
lunches that had been improperly charged to Res-Care.
During the investigation, Jones and four other employees
were suspended without pay. One of the five was termi-
nated; and the others, including Jones, returned to work.
  During her deposition in this case, Dawna Peterson,
Director of Human Resources at the time of the investiga-
tion, testified that in July or August of 2005, McFall
called Jones either a rat or a fink. In November 2005,
McFall told another Res-Care employee that Jones was
untrustworthy.
  Jones filed this suit against Res-Care on June 28, 2007.
Jones subsequently filed a second charge of discrimina-
tion with the EEOC in November 2007, alleging that
the corrective action arising from the August 2007
incident was in retaliation for Jones’s filing the initial
EEOC charge. Plaintiff was granted leave to file an
Amended Complaint, adding allegations set out in her
November 2007 EEOC charge.


                     DISCUSSION
  We review the district court’s granting of summary
judgment de novo. Turner v. The Saloon, Ltd., 595 F.3d
679, 683 (7th Cir. 2010).
6                                               No. 09-3076

                   Jones’s Title VII Claim
  The district court concluded that all of Jones’s Title VII
claims, except her retaliation claim, were barred due
to Jones’s failure to either timely file with the EEOC or
to include those claims in her EEOC charge. The district
court held that because Jones did not file an EEOC com-
plaint until August 11, 2006, any claims for unlawful
activity that occurred before February 12, 2006, 180 days
prior to the date of filing the EEOC charge, were time-
barred. Other than the retaliation claim, this left only
Jones’s claim for failure to promote her to the Director
of Supported Living position in June 2006 and the denial
of tuition reimbursement in November 2006. Because
neither of those claims was presented to the EEOC, the
district court held that they were barred. On appeal,
Jones argues that her time-barred claims should be
allowed to proceed under either the doctrine of con-
tinuing violation or the doctrine of equitable tolling.
Jones also argues that her failure-to-promote claim re-
garding the Director of Supported Living position was
reasonably related to the claims made in her EEOC
charge such that it should not be procedurally barred.
  Jones first argues that the alleged discriminatory acts
that occurred prior to February 12, 2006, should be ac-
tionable under the continuing violation doctrine. How-
ever, while Jones offers a brief discussion of that doctrine,
she fails to specify how it applies to this case. Here, the
discriminatory actions alleged are all discrete acts;
Jones has not argued to the contrary. See Turner, 595 F.3d
at 684 (distinguishing between discrete acts of discrim-
No. 09-3076                                                 7

ination and hostile-work-environment claims). In such
cases, the law precludes recovery for those discrete acts
that occur outside the relevant statute of limitations, here,
180 days. See id. (citing National Railroad Passenger Corp. v.
Morgan, 536 U.S. 101, 105 (2002) (Morgan). Thus, Jones’s
first attempt to resurrect her time-barred claims fails.
   Jones next argues that those claims should be saved
by equitable tolling. Equitable tolling may only extend a
deadline when “despite all due diligence, a plaintiff
cannot obtain the information necessary to realize that
he may possibly have a claim.” Beamon v. Marshall &
Ilsley Trust Co., 411 F.3d 854, 860 (7th Cir. 2005). Again,
Jones presents no argument as to how the facts of this
case meet the applicable standard. The two claims
Jones attempts to save through equitable tolling are Res-
Care’s decisions not to hire Jones for either the Execu-
tive Director position in Sheridan or the Human
Resources Director position. With respect to the Sheridan
position in 2005, Jones alleges that McFall, in inter-
viewing Jones for the position, avoided substantive
questions about the position and instead made several
comments implying that Jones’s race made the
Sheridan position a bad fit for her. Given McFall’s com-
ments, Jones should have been aware of the possibility
that she had a claim. The same is true of Res-Care’s
subsequent failure to hire Jones for the Human Re-
sources Director position. Given McFall’s comments in
November 2005, Jones should have known that she had
a possible claim. The Supreme Court has instructed
that equitable tolling is a doctrine to be applied sparingly
in Title VII cases. Morgan, 536 U.S. at 113. This is not a
case that justifies its application.
8                                               No. 09-3076

  Jones finally argues that the district court should
have permitted her to proceed on certain claims that
she had not included in either of her EEOC charges. As
Jones admits, generally, Title VII claims that were not
included in an EEOC charge are barred. See Sitar v. Indiana
Dept. of Transportation, 344 F.3d 720, 726 (7th Cir. 2003).
However, Jones insists that those Title VII claims that
were not raised in her EEOC charges are so closely
related to those that were that she should be able to
pursue them now.
  For a plaintiff to proceed on a claim not raised in
an EEOC charge, “there must be ‘a reasonable relation-
ship between the allegations in the charge and the
claims in the complaint,’ and it must appear that ‘the
claim in the complaint can reasonably be expected to
grow out of an EEOC investigation of the allegations in
the charge.’ ” Vela v. Village of Sauk Village, 218 F.3d 661,
664 (7th Cir. 2000) (quoting Cheek v. Western and Southern
Life Ins. Co., 31 F.3d 497, 500 (7th Cir. 1994)). Jones
argues the conduct of McFall in dissuading Jones from
applying for the Director of Supported Living position
is reasonably related to the allegations in her EEOC
charges. Jones suggests that this claim, like the rest of
Defendants’ actions, was “part of a pattern of discrim-
ination by Res-Care and its agents.” But this is not
enough. Any additional alleged act of discrimination can
always be fit in and become part of an overall general
pattern of discrimination. Jones’s argument, if accepted,
would eviscerate the general rule that each separate act
of discrimination must be set out in an EEOC charge
before an action can be brought.
No. 09-3076                                                9

  Therefore, Jones’s Title VII claims, with the exception
of her retaliation claim, are barred.
  Regarding Jones’s retaliation claim, Jones asserts that
the corrective action she received in October 2007 was
in retaliation for filing her August 11, 2006 EEOC charge.
However, the district court found that Jones could not
prove her claim under either the direct method or
indirect method. On appeal, Jones argues that she met
her burden under the direct method but apparently
concedes that she could not make out a case under
the indirect method.
  Under the direct method, a plaintiff makes out a
prima facie case by showing (1) that she engaged in stat-
utorily protected activity, (2) that she suffered an adverse
action taken by her employer, and (3) a causal connection
between the two. Andonissamy v. Hewlett-Packard Co.,
547 F.3d 841, 850 (7th Cir. 2008). With regard to the
second factor, this Court has previously held that “unfair
reprimands or negative performance evaluations, unac-
companied by some tangible job consequence, do not
constitute adverse employment actions.” Grube v. Lau
Industries, Inc., 257 F.3d 723, 729 (7th Cir. 2001) (emphasis
added). Jones concedes that the corrective action
alone does not rise to the level of an adverse employ-
ment action.
  However, Jones asserts that there was “a palpable
tension” at the time Jones received the adverse employ-
ment action due to her pending litigation against Res-
Care. This tension, she argues, combined with the correc-
tive action, rose to the level of an adverse employment
10                                            No. 09-3076

action. This argument is not persuasive. A plaintiff’s
subjective determination of tension in the workplace,
without more, cannot constitute an adverse employ-
ment action absent a tangible job consequence.
  Furthermore, even if Jones could show that she
suffered an adverse employment action, she has not
shown that it was causally related to her EEOC charge.
Jones argues that the district court erred by relying
solely on the length of time that had passed between
her EEOC charge and the corrective action in finding
that there was no causal link. Jones misreads the
district court’s discussion of the issue. The district
court noted Jones’s failure to point to any evidence
that supported the causal link, as was her burden. See
Argyropoulos v. City of Alton, 539 F.3d 724, 733 (7th Cir.
2008) (a plaintiff proceeding under the direct method
must show a causal link between the statutorily
protected activity and the adverse employment action.)
The district court’s comment about the lack of temporal
proximity only points out that to the extent that factor
favors either side, it favors Defendants. Jones still
has not pointed to any evidence of a causal link. Thus,
she cannot establish a prima facie case under the direct
method.
  For the foregoing reasons, the district court properly
held that all of Jones’s Title VII claims, with the excep-
tion of her retaliation claim, were barred and that Jones
could not meet her burden to avoid summary judgment
on her retaliation claim.
No. 09-3076                                             11

                     State-Law Claims
  Jones also appeals the district court’s grant of sum-
mary judgment on her state-law claims of defamation
against McFall and vicarious liability for that defamation
against Res-Care. Jones’s defamation claim stems from
two statements made by McFall: (1) McFall told Peterson
that Jones was a “rat” or a “fink” and (2) McFall told
another employee that Jones was not trustworthy.
The district court found that both statements were
covered by a qualified privilege.
  Under Indiana law, alleged defamatory statements
are protected by a qualified privilege if they are “made
in good faith on any subject matter in which the party
making the communication has an interest or in
reference to which he has a duty, either public or private,
either legal, moral, or social, if made to a person having
a corresponding interest or duty.” Kelley v. Tanoos, 865
N.E.2d 593, 598 (Ind. 2007). “Intracompany communica-
tions regarding the fitness of an employee are protected
by the qualified privilege, in order to accommodate
the important role of free and open intracompany com-
munications and legitimate human resource manage-
ment needs.” Schrader v. Eli Lilly and Co., 639 N.E.2d 258,
262 (Ind. 1994). However, a communication that would
otherwise be covered by the privilege loses that protec-
tion if the plaintiff shows that the privilege has been
abused. Id. Abuse occurs where (1) the statement was
primarily motivated by ill will, (2) there is excessive
publication, or (3) the statement was made without
belief or grounds for belief in its truth. Id.
12                                              No. 09-3076

  Here, Defendants have shown that the privilege
applies, and Jones has not shown that there was abuse
of the privilege. Both statements related to Jones’s trust-
worthiness and were made only to an individual within
the company. Jones argues that McFall’s use of animal
terms is evidence of malice and, therefore, implicitly
argues that McFall was primarily motivated by ill will.
But Jones has offered no other evidence of ill will
towards her by McFall. Here, considered in context, the
use of a somewhat offensive term, alone, does not show
that the statement, even if otherwise defamatory, was
motivated primarily by ill will and was an abuse of the
privilege. Therefore, summary judgment was properly
granted as to the defamation claim.
  Summary judgment was also properly granted on
Jones’s claim against Res-Care for vicarious liability. That
claim is depended on the defamation claim and so must
also fail.


                     CONCLUSION
  For the reasons stated above, the judgment of the
district court is affirmed.




                           7-16-10